Case 2:18-cv-06933-DMG-KS Document 51 Filed 07/16/20 Page 1 of 1 Page ID #:348



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.    CV 18-6933-DMG (KSx)                                     Date     July 16, 2020

 Title Masreshaw Ayele, et al. v. Federal Aviation Administration, et al.            Page     1 of 2

 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                              NOT REPORTED
              Deputy Clerk                                            Court Reporter

    Attorneys Present for Plaintiff(s)                       Attorneys Present for Defendant(s)
             None Present                                              None Present

 Proceedings: IN CHAMBERS — ORDER TO SHOW CAUSE WHY ACTION SHOULD
              NOT BE STAYED AS TO DEFENDANT AEROVIAS DE MEXICO, S.A.
              DE CV. [50]

        On July 15, 2020, Defendant Aerovias de Mexico, S.A. de C.V., also known as
 Aeromexico Airlines, filed a notice that on June 30, 2020, Defendant and its parent company
 Grupo Aeroméxico, S.A.B. de C.V., each had filed a Chapter 11 bankruptcy petition in the
 United States Bankruptcy Court for the Southern District of New York, jointly administered
 under Case No. 20-11563. [Doc. # 50.]

         In light of the foregoing, Plaintiffs are ORDERED TO SHOW CAUSE in writing by no
 later than July 23, 2020: (1) why this action should not be stayed as to Defendant Aerovias de
 Mexico, S.A. de C.V. as a result of the filing of Defendant’s bankruptcy petition, see 11 U.S.C. §
 362(a)(1); and (2) why this Court’s June 9, 2020 order providing the parties up to and including
 August 5, 2020 to finalize their settlement [Doc. # 49] should not remain in effect for the
 remaining parties. See Ingersoll-Rand Fin. Corp. v. Miller Min. Co., 817 F.2d 1424, 1427 (9th
 Cir. 1987) (“In the absence of special circumstances, stays pursuant to section 362(a) are limited
 to debtors and do not include non-bankrupt co-defendants.”).

         Failure to timely or adequately respond will result in the Court issuing an order staying
 the action as to Defendant Aerovias de Mexico, S.A. de C.V.

 IT IS SO ORDERED.




 CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
